Opinion by
Keller, J.,
The defendant appealed from the judgment of the court of common pleas affirming the decision of the Workmen’s Compensation Board, which sustained the referee’s award of compensation in favor of plaintiff for the death of her son, John Wallace Strunk.
The referee found that said John Wallace Strunk was killed on March 19, 1919, while hauling logs in the employ of the defendant, who had a written contract to do the logging in connection with a lumber operation of one Alexander; and that Alexander had nothing whatever to do with the employment nor the payment of the men employed by the defendant in the execution of the work under said contract. Evidence produced at the •hearing sustained the findings.
The defendant was an independent contractor, not a subcontractor, as to the logging, and the provisions of *464sections 203 and 302, as defined in section 105, of tbe Workmen’s Compensation Act of 1915 (June 2, 1915, P. L. 736), did not operate so as to relieve bim of liability for tbe injury.
Nor can be sustain bis claim to exemption from liability on tbe ground be was a farmer. Tbe Act of June 3,1915, P. L. 777, provides that tbe Workmen’s Compensation Act of 1915 shall not affect any person wbo, at tbe time of injury, is engaged in domestic service or agriculture. When Strunk was killed be was not engaged in agriculture. Tbe logging contract entered into by tbe defendant was not a part of bis farming operations. If a farmer chooses to engage also in outside industrial operations bis employees in such outside transactions are within tbe protection of tbe Workmen’s Compensation Act.
Tbe judgment is affirmed at tbe costs of tbe appellant.